DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-7, 10-11, 13, 16-18, 22, 25 and 26 have been amended.
Claims 29-33 are newly presented.
Claims 1, 4-7, 10-11, 13, 16-18, 21-26 and 29-33 as presented December 2, 2021 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 13, 16, 17, 22, 23, 25, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nazem (WO 2018/057616 A1) in further view of Kotanko (US 2013/0244263 A1), Vaughan (US 2019/0043619 A1) and Chan (US Patent No. 10,733,566 B1).  
Regarding claim 1, Nazem teaches: A system for determining an undocumented comorbidity condition in a patient, the system comprising:
at least one computing device comprising at least one storage device storing instructions and at least one processor operatively coupled to the at least one storage device, the at least one processor, in response to executing the instructions, to cause the at least one computing device to: (the programmable system can be implemented on a computing device and includes at least one processor coupled to a storage system [0169]-[0171])
extract patient data corresponding to the patient from patient records; (obtaining data of a plurality of biomarkers from a user [0083], [0002])
determine at least one reported comorbidity for the patient […] (a history of comorbid conditions of cardiovascular disease and hypertension in a subject [0096])
using the […] the extracted patient data to generate a patient comorbidity risk score for each of the plurality of comorbidities; (the biomarker score can represent the likelihood of a biomarker contributing to the user’s risk of developing a disease, and if a biomarker score for a comorbid condition is moderate to severe, then the main condition it is associated with is determined to be comorbid [0094], [0096]-[0098], Table 2; the scoring module plugs in all values of all variables of the scoring equation to attain the biomarker score [0119]) 
identify at least one comorbidity of the patient based on the comorbidity risk score that is higher than a predetermined threshold value; and (if the individual’s biomarker score of the comorbid condition is indicative of moderate to severe risk (threshold value), then the main condition will be determined to be comorbid with the comorbid condition [0094]-[0098], Table 2)
Nazem does not teach:
extract population patient data from one or more databases corresponding to a pool of patients receiving dialysis treatment;
reported in the patient records
However, Kotanko in the analogous art teaches:
extract population patient data from one or more databases corresponding to a pool of patients receiving dialysis treatment; (clinical or biochemical parameters retrieved from a data set of hemodialysis patients [0032]-[0033])
reported in the patient records (retrieving causes of death of hemodialysis patients reported with ICD-9 codes in the patient records [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem to include extracting population patient data corresponding to patients receiving dialysis treatment and reported in patient records as taught by Kotanko. The clinical parameters retrieved from hemodialysis patients within patient records assists in identifying the parameters associated with an increased risk of death (Kotanko [0005]). 
Nazem and Kotanko do not teach:
access a plurality of machine learning comorbidity models, each of the comorbidity models configured to generate a comorbidity risk score for one of a plurality of comorbidities, train each of the plurality of machine learning comorbidity models using the population patient data, excluding patient data of patients that have not been diagnosed with the specific comorbidity associated with a corresponding comorbidity model
using the plurality of machine learning comorbidity models with the extracted patient data to generate a score
However, Vaughan in the analogous art teaches:
access a plurality of machine learning comorbidity models, each of the comorbidity models configured to generate a comorbidity risk score for one of a plurality of comorbidities, train each of the plurality of machine learning comorbidity models using the population patient data, excluding patient data of patients that have not been diagnosed with the specific comorbidity associated with a corresponding comorbidity model (the assessment procedure can evaluate the subject’s risk for two or more related developmental disorders such as a comorbidity [0106]; training a plurality of machine learning assessment models using data from a plurality of subjects previously evaluated for the developmental condition [0032]; numerical score is outputted for each of the machine learning models [0027])
using the plurality of machine learning comorbidity models with the extracted patient data to generate a score (the subject’s data is fitted into the machine learning models and a score is outputted for each of the models [0090], [0124])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem and Kotanko to include training each of the machine learning models using population patient data while excluding patients not diagnosed with the specific comorbidity and each model configured to generate a risk score for a comorbidity as taught by Vaughan. The training of the machine learning models allows for the construction of the statistical relationship of a given feature and a specific disorder and to increase the accuracy of predicting the disorder (Vaughan [0113]). The scores generated from the model provide the ability to combine the scores so they can be mapped into categories that describe the disorder as a positive determination, negative determination or inconclusive (Vaughan [0188], [0090]).
Nazem, Kotanko and Vaughan do not teach:
determine an overlooked, unreported, and/or undocumented comorbidity responsive to the at least one comorbidity not being included in the at least one reported comorbidity.

determine an overlooked, unreported, and/or undocumented comorbidity responsive to the at least one comorbidity not being included in the at least one reported comorbidity. (data for documenting a comorbidity is missing, then it is assumed to be undocumented, col. 22 lines 47-51; hyponatremia as an undocumented condition for the patient that is associated with the diagnosis of fatigue, col. 21 lines 32-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem, Kotanko and Vaughan to include determining an overlooked, unreported and/or undocumented comorbidity as taught by Chan. This assists in ensuring that there is accurate documentation of the patient’s status on record (Chan, col. 2 lines 40-49). 
Regarding claim 4, Nazem, Kotanko, Vaughan and Chan teach the system of claim 1 as described above. 
Nazem further teaches:
wherein the comorbidity risk score includes an aggregate risk score from an aggregated comorbid model, or one or more individual risk scores from one or more individual models, or combinations thereof (the scoring module receives the biomarker data [00113]; the input values for each biomarker are its influencing factors and all values of all variables are plugged into the scoring equation by the scoring module to attain the biomarker score [0119])
Regarding claim 5, Nazem, Kotanko, Vaughan and Chan teach the system of claim 1 as described above. 
Nazem further teaches:
[…] score of the patient having any comorbidity condition (the biomarker score represents the likelihood of a biomarker contributing to the user’s risk of developing a disease, for example a lower biomarker score for the serum A1C biomarker correlates with more severe diabetes [0094], [00149], Table 1; if a biomarker score for a comorbid condition is moderate to severe, then the main condition it is associated with is determined to be comorbid [0096]-[0098], Table 2)
Nazem does not teach:
access an aggregate comorbid model configured to receive output of each of the plurality of machine learning comorbidity models as data input; and inputting each comorbidity risk score of the plurality of machine learning comorbidity models into the aggregate comorbid model for calculating an overall comorbidity risk score […] associated with the plurality of machine learning comorbidity models
However, Vaughan in the analogous art teaches:
access an aggregate comorbid model configured to receive output of each of the plurality of machine learning comorbidity models as data input; and inputting each comorbidity risk score of the plurality of machine learning comorbidity models into the aggregate comorbid model for calculating an overall comorbidity risk score […] associated with the plurality of machine learning comorbidity models (the scores outputted for each of the machine learning models are combined using a combinatorial model to provide a combined score of the presence or absence of multiple cognitive function attributes or developmental disorders [0186]-[0188], [0095], [0092], [0106], [0027]; the assessment procedure can evaluate the subject’s risk for two or more related developmental disorders such as a comorbidity [0106])
Regarding claim 10, Nazem, Kotanko, Vaughan and Chan teach the system of claim 1 as described above. 

wherein the extracted patient data comprises laboratory values, hospitalization history, hospitalization records, pharmacy prescription history, other documented comorbidity conditions, patient demographics, health care provider's notes, or keywords, or combinations thereof (biomarkers selected can be cholesterol levels, serum A1C levels, telomere length, birth date, gender, or weight [0007], [00116])
Claim 13 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Regarding claim 22, Nazem, Kotanko, Vaughan and Chan teach the method of claim 13 as described above. 
Nazem does not teach:
further comprising analyzing the population patient data, prior to using one or more predictive models, for qualifying one or more patient records for inclusion into the one or more predictive models
However, Vaughan in the analogous art teaches:
further comprising analyzing the population patient data, prior to using one or more predictive models, for qualifying one or more patient records for inclusion into the one or more predictive models (the subject’s data can be processed to standardize the data including dropping spurious metadata to fit into the assessment models to generate a prediction classification [0124]; a plurality of machine learning assessment models are trained using data from a plurality of subjects previously evaluated for the developmental condition including processing the data of the subjects [0032])
Regarding claim 23, Nazem, Kotanko, Vaughan and Chan teach the method of claim 22 as described above. 
Nazem further teaches:
wherein qualifying one or more patient records includes removing any outlier patients, patients with predetermined clinical indicators, or patients associated with Centers for Medicaid & Medicare Services, or combinations thereof (the biomarkers without a severity or severity that doesn’t fall into the predetermined set of severities are removed [0009], [00149]; the predetermined set of severities for a particular physiological condition are biomarkers scores of mild, moderate or severe [00150], [00154])
Regarding claim 25, Nazem, Kotanko, Vaughan and Chan teach the method of claim 13 as described above. 
Nazem does not teach:
wherein the population patient data comprises laboratory values, hospitalization history, hospitalization records, pharmacy prescription history, other documented comorbidity conditions, patient demographics, health care provider's notes, or keywords, or combinations thereof
However, Kotanko in the analogous art teaches:
wherein the population patient data comprises laboratory values, hospitalization history, hospitalization records, pharmacy prescription history, other documented comorbidity conditions, patient demographics, health care provider's notes, or keywords, or combinations thereof (clinical or biochemical parameters such as albumin levels, causes of death, ICD-9 codes and post-dialysis weight retrieved from a data set of hemodialysis patients [0032]-[0033])
Regarding claim 29, Nazem, Kotanko, Vaughan and Chan teach the system of claim 1 as described above. 
Nazem does not teach:
the at least one processor, in response to executing the instructions, to cause the at least one computing device to correct the patient records to include the overlooked, unreported, and/or undocumented comorbidity
However, Chan in the analogous art teaches:
the at least one processor, in response to executing the instructions, to cause the at least one computing device to correct the patient records to include the overlooked, unreported, and/or undocumented comorbidity (correct under-documentation so that the documentation correctly and accurately presents the medical condition(s) of the patient, col. 24 lines 6-17, col. 33 lines 63-67; data for documenting a comorbidity is missing, then it is assumed to be undocumented, col. 22 lines 47-51)
Regarding claim 30, Nazem, Kotanko, Vaughan and Chan teach the system of claim 1 as described above. 
Nazem does not teach:
the plurality of machine learning comorbidity models trained […] indicating a patient has an associated comorbidity […]
However, Vaughan in the analogous art teaches:
the plurality of machine learning comorbidity models trained […] indicating a patient has an associated comorbidity […] (training a plurality of machine learning assessment models using data subjects previously evaluated for the developmental condition by extracting and encoding machine learning features, determining an optimal set of parameters for each model and identifying a subset of discriminating features [0032]-[0033], [0094])
Nazem and Vaughan do not teach:
based on keywords
miss keywords indicating a patient does not have the associated comorbidity
However, Chan in the analogous art teaches:
based on keywords (extracting keywords of medical conditions such as “acute renal failure” and processing the documented medical concepts by machine learning models, col. 12 lines 56-66)
miss keywords indicating a patient does not have the associated comorbidity (data for documenting a comorbidity is missing, then it is assumed to be undocumented, col. 22 lines 47-51)
Claim 32 recites substantially similar limitations as those already addressed in claim 29, and, as such is rejected for similar reasons as given above. 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nazem, Kotanko, Vaughan and Chan in further view of Kennedy (US 2017/0329894 A1).  
Regarding claim 6, Nazem, Kotanko, Vaughan and Chan teach the system of claim 5 as described above. 
Nazem, Kotanko, Vaughan and Chan do not teach:
wherein the plurality of machine learning comorbidity models is selected from two or more of: a gastrointestinal (GI) bleed model, a pericarditis model, a myelodysplasia model, a hemolytic anemia model, or a sickle cell anemia model

wherein the plurality of machine learning comorbidity models is selected from two or more of: a gastrointestinal (GI) bleed model, a pericarditis model, a myelodysplasia model, a hemolytic anemia model, or a sickle cell anemia model (sickle cell anemia and myelodysplastic syndrome can be diagnosed, characterized and monitored using the algorithms of the invention [0075]-[0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem, Kotanko, Vaughan and Chan to include the one or more predictive models mentioned above as taught by Kennedy. By detecting these conditions earlier on, more successful and less costly treatment can be provided (Kennedy [0004]-[0005]). 
Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nazem, Kotanko, Vaughan and Chan in further view of Amarasingham (US 2013/0262357 A1).  
Regarding claim 7, Nazem, Kotanko, Vaughan and Chan teach the system of claim 1 as described above. 
Nazem, Kotanko, Vaughan and Chan do not teach:
generate a report including at least a portion of the identified subset of the pool of patients and their respective patient risk scores; and
transmit the report to one or more health care facilities
However, Amarasingham in the analogous art teaches:
generate a report including at least a portion of the identified subset of the pool of patients and their respective patient risk scores; and 
transmit the report to one or more health care facilities (the patient list of patients with high risk for a disease is presented to the intervention coordination team in the hospital [0026]-[0027], [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem, Kotanko, Vaughan and Chan to include generating a report of patients’ risk scores of the identified subset of patients and transmitting the report to a healthcare facility as taught by Amarasingham. This allows for patients at high risk to be targeted so they can receive proper attention and care (Amarasingham [0006]-[0007]). 
Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nazem, Kotanko, Vaughan and Chan in further view of Darin (US 2009/0099869 A1).  
Regarding claim 11, Nazem, Kotanko, Vaughan and Chan teach the system of claim 1 as described above. 
Nazem further teaches:
wherein the extracted patient data comprises laboratory values […] (biomarkers selected can be cholesterol levels and serum A1C levels [0007], [00116])
Nazem, Kotanko, Vaughan and Chan do not teach:
laboratory values including hemoglobin levels, PT, platelet count, transferrin saturation (TSAT), or calcium levels, or combinations thereof
However, Darin in the analogous art teaches:
laboratory values including hemoglobin levels, PT, platelet count, transferrin saturation (TSAT), or calcium levels, or combinations thereof (laboratory data can include levels of hemoglobin, iron and total iron binding capacity (iron is divided by the total iron binding capacity to get the TSAT) [0024])

Regarding claim 26, Nazem, Kotanko, Vaughan and Chan teach the method of claim 25 as described above. 
Nazem does not teach:
wherein the population patient data comprises laboratory values […]
However, Kotanko in the analogous art teaches:
wherein the population patient data comprises laboratory values […] (clinical or biochemical parameters such as albumin levels, causes of death, ICD-9 codes and post-dialysis weight retrieved from a data set of hemodialysis patients [0032]-[0033])
Nazem, Kotanko, Vaughan and Chan do not teach:
laboratory values including hemoglobin levels, PT, platelet count, transferrin saturation (TSAT), or calcium levels, or combinations thereof
However, Darin in the analogous art teaches:
the laboratory values including hemoglobin levels, PT, platelet count, transferrin saturation (TSAT), or calcium levels, or combinations thereof (laboratory data can include levels of hemoglobin, iron and total iron binding capacity (iron is divided by the total iron binding capacity to get the TSAT) [0024])
. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nazem, Kotanko, Vaughan and Chan in further view of Gurbel (US 2006/0199239 A1).  
Regarding claim 21, Nazem, Kotanko, Vaughan and Chan teach the method of claim 13 as described above. 
Nazem, Kotanko, Vaughan and Chan do not teach:
wherein the predetermined threshold value is a predetermined threshold percentage, the predetermined threshold percentage being equal to or greater than 50%
However, Gurbel in the analogous art teaches:
wherein the predetermined threshold value is a predetermined threshold percentage, the predetermined threshold percentage being equal to or greater than 50% (risk threshold value of 50% for assessing risk of a thrombotic event [0119])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem, Kotanko, Vaughan and Chan to include the predetermined threshold value of 50% or greater as taught by Gurbel. Assigning appropriate threshold values assists in establishing the correlation of risk factors to a disease or medical event (Gurbel [0090]). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nazem, Kotanko, Vaughan and Chan in further view of Holmes (US 2016/0180050 A1).  
Regarding claim 24, Nazem, Kotanko, Vaughan and Chan teach the method of claim 23 as described above. 

wherein qualifying one or more patient records includes including any patients with predetermined clinical indicators, the predetermined clinical indicators comprising a documented GI bleed
However, Holmes in the analogous art teaches:
wherein qualifying one or more patient records includes including any patients with predetermined clinical indicators, the predetermined clinical indicators comprising a documented GI bleed (collect health episode data of a subject including an episode of gastrointestinal bleeding [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem, Kotanko, Vaughan and Chan to include the predetermined clinical indicator of a documented gastrointestinal bleed as taught by Holmes. Health episodes such as a gastrointestinal bleed are important events that need to be considered when evaluating a subject’s state of health (Holmes [0002], [0022]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nazem, Kotanko, Vaughan and Chan in further view of Ivanovic (US 2014/0012592 A1).  
Regarding claim 31, Nazem, Kotanko, Vaughan and Chan teach the system of claim 1 as described above. 
Nazem does not teach:
[…] based on identifying the overlooked, unreported, and/or undocumented comorbidity
However, Chan in the analogous art teaches:
[…] based on identifying the overlooked, unreported, and/or undocumented comorbidity (data for documenting a comorbidity is missing, then it is assumed to be undocumented, col. 22 lines 47-51; hyponatremia as an undocumented condition for the patient that is associated with the diagnosis of fatigue, col. 21 lines 32-53)
Nazem, Kotanko, Vaughan and Chan do not teach:
the at least one processor, in response to executing the instructions, to cause the at least one computing device to determine a key performance indicator for tracking and improvement of a healthcare facility
However, Ivanovic in the analogous art teaches:
the at least one processor, in response to executing the instructions, to cause the at least one computing device to determine a key performance indicator for tracking and improvement of a healthcare facility (identifying a target value for and monitoring a key performance indicator in a healthcare institute [0008]-[0010], [0062]; computer products comprising instructions for causing a processor to perform the method [0022], [0123]-[0124])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem, Kotanko, Vaughan and Chan to include determining a key performance indicator for tracking and improvement of a healthcare facility as taught by Ivanovic. The key performance indicator allows for the implementation of strategies and improvement programs to support the hospital’s objective (Ivanovic [0062]). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nazem, Kotanko, Vaughan and Chan in further view of Kanada (US 2017/0032089 A1).  
Regarding claim 33, Nazem, Kotanko, Vaughan and Chan teach the method of claim 13 as described above. 
Nazem does not teach:
[…] based on the overlooked, unreported, and/or undocumented comorbidity
However, Chan in the analogous art teaches:
[…] based on the overlooked, unreported, and/or undocumented comorbidity (data for documenting a comorbidity is missing, then it is assumed to be undocumented, col. 22 lines 47-51; hyponatremia as an undocumented condition for the patient that is associated with the diagnosis of fatigue, col. 21 lines 32-53)
Nazem, Kotanko, Vaughan and Chan do not teach:
further comprising determining clinical decision-making for treatment of the patient 
However, Kanada in the analogous art teaches:
further comprising determining clinical decision-making for treatment of the patient (clinical decision making for a treatment plan for the patient [0003])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem, Kotanko, Vaughan and Chan to include determining clinical decision-making for treatment of the patient as taught by Kanada. This ensures the patient that the healthcare practitioner is utilizing reliable clinical information when providing treatment (Kanada [0010]). 

Response to Arguments
Regarding the rejection under 35 U.S.C. § 112(a) of Claims 1-20, the Applicant has amended the claims to overcome the bases of rejection.
Regarding the rejection under 35 U.S.C. § 112(b) of Claims 1-20,
Regarding the rejection under 35 U.S.C. § 101 of 1, 4-7, 10-11, 13, 16-18, 21-26 and 29-33, the Examiner has considered the Applicant’s arguments and finds them persuasive. The claims recite a specific data set which is used to train a machine learning model, then generate a comorbidity risk score, which is analogous to Example 39 of the 2019 PEG. Therefore, claims 1, 4-7, 10-11, 13, 16-18, 21-26 and 29-33 are subject matter eligible as they no longer recite an abstract idea that could be performed by methods of organizing human activity.
Regarding the rejection under 35 U.S.C. § 103, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/               Supervisory Patent Examiner, Art Unit 3686